[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                     U.S. COURT OF APPEALS
                                     No. 05-14646                      ELEVENTH CIRCUIT
                                                                        OCTOBER 18, 2006
                               ________________________
                                                                        THOMAS K. KAHN
                                                                             CLERK
                            D. C. Docket No. 04-00229-CV-RP

CYNTHIA L. ROBINSON,

                                                                   Plaintiff-Appellant,

                                             versus

EQUIFAX INFORMATION SERVICES, LLC,
SPEEDWAY SUPER AMERICAN, LLC,

                                                                    Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                     (October 18, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

_____________________
*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
      The judgment of the district court is affirmed because plaintiff has failed to

prove causation for the reasons fully discussed at oral argument.

      AFFIRMED.




                                          2